Exhibit 10.3

 

HEALTHSPRING, INC.

 

AMENDED AND RESTATED

2006 EQUITY INCENTIVE PLAN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

Section 1.

Purpose

1

 

Section 2.

Definitions

1

 

Section 3.

Administration

5

 

Section 4.

Shares Available For Awards

6

 

Section 5.

Eligibility

7

 

Section 6.

Stock Options and Stock Appreciation Rights

7

 

Section 7.

Restricted Shares And Restricted Share Units

9

 

Section 8.

Performance Awards

11

 

Section 9.

Other Stock-Based Awards

12

 

Section 10.

Non-Employee Director Awards

12

 

Section 11.

Provisions Applicable To Covered Officers And Performance Awards

12

 

Section 12.

Separation from Service

14

 

Section 13.

Change In Control

14

 

Section 14.

Amendment And Termination

15

 

Section 15.

General Provisions

16

 

Section 16.

Term Of The Plan

19

 

 

--------------------------------------------------------------------------------


 

HEALTHSPRING, INC.

AMENDED AND RESTATED

2006 EQUITY INCENTIVE PLAN

 

 

Section 1.                                 Purpose.

 

This plan shall be known as the “HealthSpring, Inc. Amended and Restated 2006
Equity Incentive Plan” (the “Plan”).  The purpose of the Plan is to promote the
interests of HealthSpring, Inc., a Delaware corporation (the “Company”), its
Subsidiaries and its stockholders by (i) attracting and retaining key officers,
employees, and directors of, and consultants to, the Company and its
Subsidiaries and Affiliates; (ii) motivating such individuals by means of
performance-related incentives to achieve long-range performance goals;
(iii) enabling such individuals to participate in the long-term growth and
financial success of the Company; (iv) encouraging ownership of stock in the
Company by such individuals; and (v) linking their compensation to the long-term
interests of the Company and its stockholders.  With respect to any awards
granted under the Plan that are intended to comply with the requirements of
“performance-based compensation” under Section 162(m) of the Code, the Plan
shall be interpreted in a manner consistent with such requirements.

 

Section 2.                                 Definitions.

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

(a)        “Acquiror” has the meaning set forth in Section 13(a) hereof.

 

(b)        “Affiliate” shall mean (i) any entity that, directly or indirectly,
is controlled by the Company, (ii) any entity in which the Company has a
significant equity interest, (iii) an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Exchange Act, and (iv) any entity
in which the Company has at least twenty percent (20%) of the combined voting
power of the entity’s outstanding voting securities, in each case as designated
by the Board as being a participating employer in the Plan.

 

(c)        “Assumed Award” has the meaning set forth in Section 13(a) hereof.

 

(d)        “Award” shall mean any Option, Stock Appreciation Right, Restricted
Share, Restricted Share Unit, Performance Award, or Other Stock-Based Award
granted under the Plan, whether singly, in combination or in tandem, to a
Participant by the Committee (or the Board) pursuant to such terms, conditions,
restrictions and/or limitations, if any, as the Committee (or the Board) may
establish.

 

(e)        “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant.

 

(f)        “Board” shall mean the Board of Directors of the Company.

 

(g)        “Cause” shall mean, unless otherwise defined in the applicable Award
Agreement, with respect to a Participant, one or more of the following: (i) the
conviction of a felony or a crime involving moral turpitude; (ii) the commission
of any act or omission involving material dishonesty or fraud with respect to
the Company or any of its Subsidiaries; (iii) reporting to work under the
influence of illegal drugs or the use of illegal drugs (whether or not at the
workplace); (iv) repeated conduct causing the

 

--------------------------------------------------------------------------------


 

Company or any of its Subsidiaries substantial public disgrace or disrepute or
substantial economic harm; (v) the continued and repeated failure to perform
substantially the duties of his or her employment after 30 days’ notice from the
Company, such notice setting forth in reasonable detail the nature of such
failure, and in the event the Participant fails to cure such failure within 30
days of notice from the Company, if such failure is capable of being cured;
(vi) breach of fiduciary duty or engaging in gross negligence or willful
misconduct with respect to the Company or any of its Subsidiaries; or (vii) any
other material breach of any employment, severance or similar agreement which is
not cured within 30 days after written notice thereof to the Participant.  Any
determination of Cause for purposes of the Plan or any Award shall be made by
the Committee in its sole discretion.  Any such determination shall be final and
binding on a Participant.

 

(h)        “Change in Control” shall mean any of the following events:

 

(i)         any person or entity, including a “group” as defined in
Section 13(d)(3) of the Exchange Act other than the Company or a wholly-owned
subsidiary thereof or any employee benefit plan of the Company or any of its
Subsidiaries, becomes the beneficial owner of the Company’s securities having
35% or more of the combined voting power of the then outstanding securities of
the Company that may be cast for the election of directors of the Company (other
than as a result of an issuance of securities initiated by the Company in the
ordinary course of business);

 

(ii)        as the result of, or in connection with, any cash tender or exchange
offer, merger or other business combination or contested election, or any
combination of the foregoing transactions, less than a majority of the combined
voting power of the then outstanding securities of the Company or any successor
company or entity entitled to vote generally in the election of the directors of
the Company or such other corporation or entity after such transaction are held
in the aggregate by the holders of the Company’s securities entitled to vote
generally in the election of directors of the Company immediately prior to such
transaction;

 

(iii)       during any period of two (2) consecutive years, individuals who at
the beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s shareholders, of each director of the Company
first elected during such period was approved by a vote of at least two-thirds
(2/3rds) of the directors of the Company then still in office who were
(i) directors of the Company at the beginning of any such period, and (ii) not
initially (a) appointed or elected to office as result of either an actual or
threatened election and/or proxy contest by or on behalf of a Person other than
the Board, or (b) designated by a Person who has entered into an agreement with
the Company to effect a transaction described in (i) or (ii) above or (iv) or
(v) below;

 

(iv)       a complete liquidation or dissolution of the Company; or

 

(v)        the sale or other disposition of all or substantially all of the
assets of the Company to any Person (other than a transfer to a Subsidiary).

 

Notwithstanding the foregoing, with respect to any Award that is subject
to Section 409A of the Code, “Change in Control” shall have a meaning consistent
with Section 1.409A-3(i)(5) of the U.S. Treasury Regulations.

 

 

 

(i)         “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

 

2

--------------------------------------------------------------------------------


 

(j)        “Committee” shall mean a committee of the Board composed of not less
than two Non-Employee Directors, at least two of whom shall be (i) a
“non-employee director” for purposes of Exchange Act Section 16 and Rule 16b-3
thereunder, and (ii) an “outside director” for purposes of Section 162(m) and
the regulations promulgated thereunder, and each of whom shall be “independent”
within the meaning of the listing standards of the New York Stock Exchange.

 

(k)       “Consultant” shall mean any consultant to the Company or its
Subsidiaries or Affiliates.

 

(l)         “Covered Officer” shall mean at any date (i) any individual who,
with respect to the previous taxable year of the Company, was a “covered
employee” of the Company within the meaning of Section 162(m); provided,
however, that the term “Covered Officer” shall not include any such individual
who is designated by the Committee, in its discretion, at the time of any Award
or at any subsequent time, as reasonably expected not to be such a “covered
employee” with respect to the taxable year of the Company in which the
applicable Award will be paid or vested, as applicable, and (ii) any individual
who is designated by the Committee, in its discretion, at the time of any Award
or at any subsequent time, as reasonably expected to be such a “covered
employee” with respect to the current taxable year of the Company or with
respect to the taxable year of the Company in which any applicable Award will be
paid or vested.

 

(m)      “Director” shall mean a member of the Board.

 

(n)        “Disability” shall mean, unless otherwise defined in the applicable
Award Agreement, a disability that would qualify as a total and permanent
disability under the Company’s then current long-term disability plan.

 

(o)        “Employee” shall mean a current or prospective officer or employee of
the Company or of any Subsidiary or Affiliate.

 

(p)        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.

 

(q)        “Fair Market Value” with respect to the Shares on any date shall mean
(i) the reported closing sales price of the Shares on the New York Stock
Exchange, or any other such exchange or market as is the principal trading
market for the Shares, on such date, or in the absence of reported sales on such
date, the closing sales price on the immediately preceding date on which sales
were reported or (ii) in the event there is no public market for the Shares on
such date, the fair market value as determined, in good faith and by the
application of a reasonable valuation method, by the Board or the Committee in
its sole discretion; provided, that for purposes of a sale of a Share as of any
date, including pursuant to a Change in Control, “Fair Market Value” shall mean
the actual sale price on that date.

 

(r)       “Good Reason” shall mean, unless otherwise defined in the applicable
Award Agreement, if a Participant resigns from his or her employment with the
Company and its Subsidiaries in connection with one or more of the following
events: (i) a reduction of 10% or more of the Participant’s base salary; (ii) a
reduction of 10% or more of the Participant’s annual target bonus opportunity;
(iii) any material reduction to the nature or scope of the Participant’s
responsibilities, which is not cured within 30 days after written notice thereof
by the Participant to the Company; or (iv) a requirement by the Company, without
the Participant’s consent, to relocate the Participant to a location that is
greater than 50 miles from the location of the office in which the Participant
primarily performs his or her duties of employment at the time of such
relocation; provided that written notice of the Participant’s resignation for
Good Reason must be delivered to the Company within 45 days after the occurrence
of any such event in

 

3

--------------------------------------------------------------------------------


 

order for the Participant’s resignation with Good Reason to be effective
hereunder.  For purpose of this definition, the term “Company” shall also
include any Acquiror following a Change in Control.

 

(s)        “Grant Price” shall mean the price established at the time of grant
of an SAR pursuant to Section 6 used to determine whether there is any payment
due upon exercise of the SAR.

 

(t)        “Incentive Stock Option” shall mean an option to purchase Shares from
the Company that is granted under Section 6 of the Plan and that is intended to
meet the requirements of Section 422 of the Code or any successor provision
thereto.

 

(u)        “Non-Employee Director” shall mean a member of the Board who is not
an officer, employee or consultant of the Company or any Subsidiary or
Affiliate.

 

(v)        “Non-Qualified Stock Option” shall mean an option to purchase Shares
from the Company that is granted under Sections 6 or 10 of the Plan and is not
intended to be an Incentive Stock Option.

 

(w)       “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.

 

(x)        “Option Price” shall mean the purchase price payable to purchase one
Share upon the exercise of an Option.

 

(y)        “Other Stock-Based Award” shall mean any Award granted under
Sections 9 or 10 of the Plan.  For purposes of the share limitations of
Section 4.1 hereof, Other Stock-Based Awards that are not settled in cash shall
be treated as a Restricted Share Award if the amounts payable thereunder will be
determined by reference to the full value of a Share (as opposed to reference to
the appreciation of Shares above a certain threshold).

 

(z)        “Participant” shall mean any Employee, Director, Consultant or other
person who receives an Award under the Plan.

 

(aa)      “Performance Award” shall mean any Award granted under Section 8 of
the Plan.  For purposes of the share limitations of Section 4.1 hereof, a
Performance Award that is not settled in cash shall be treated as a Restricted
Share Award if the amounts payable thereunder will be determined by reference to
the full value of a Share (as opposed to reference to the appreciation of Shares
above a certain threshold).

 

(bb)      “Person” shall mean any individual, corporation, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, government or political subdivision thereof or other entity.

 

(cc)      “Restricted Share” shall mean any Share granted under Sections 7 or 10
of the Plan.

 

(dd)      “Restricted Share Unit” shall mean any unit granted under Sections 7
or 10 of the Plan.

 

(ee)      “Retirement” shall mean, unless otherwise defined in the applicable
Award Agreement, retirement of a Participant from the employ or service of the
Company or any of its Subsidiaries or Affiliates in accordance with the terms of
the applicable Company retirement plan or, if a Participant is not covered by
any such plan, retirement on or after such Participant’s 65th birthday.

 

(ff)       “SEC” shall mean the Securities and Exchange Commission or any
successor thereto.

 

4

--------------------------------------------------------------------------------


 

(gg)      “Section 16” shall mean Section 16 of the Exchange Act and the
rules promulgated thereunder and any successor provision thereto as in effect
from time to time.

 

(hh)      “Section 162(m)” shall mean Section 162(m) of the Code and the
regulations promulgated thereunder and any successor provision thereto as in
effect from time to time.

 

(ii)        “Separation from Service” shall mean a “separation from service” as
defined in Section 409A of the Code and the regulations promulgated thereunder.

 

(jj)       “Shares” mean shares of the common stock, $0.01 par value, of the
Company.

 

(kk)     “Stock Appreciation Right” or “SAR” shall mean a stock appreciation
right granted under Sections 6 or 10 of the Plan that entitles the holder to
receive, with respect to each Share encompassed by the exercise of such SAR, the
amount determined by the Committee and specified in an Award Agreement.  In the
absence of such a determination, the holder shall be entitled to receive, with
respect to each Share encompassed by the exercise of such SAR, the excess of the
Fair Market Value of a Share on the date of exercise over the Grant Price.

 

(ll)        “Subsidiary” shall mean any Person (other than the Company) of which
50% or more of its voting power or its equity securities or equity interest is
owned directly or indirectly by the Company.

 

(mm)   “Substitute Awards” shall mean Awards granted solely in assumption of, or
in substitution for, outstanding awards previously granted by a company acquired
by the Company or with which the Company combines.

 

Section 3.                                 Administration.

 

3.1       Authority of Committee.  The Plan shall be administered by the
Committee, which shall be appointed by and serve at the pleasure of the Board;
provided, however, with respect to Awards to Non-Employee Directors, all
references in the Plan to the Committee shall be deemed to be references to the
Board.  Subject to the terms of the Plan and applicable law, and in addition to
other express powers and authorizations conferred on the Committee by the Plan,
the Committee shall have full power and authority in its discretion to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of Shares to be covered by,
or with respect to which payments, rights or other matters are to be calculated
in connection with Awards; (iv) determine the timing, terms, and conditions of
any Award; (v) accelerate the time at which all or any part of an Award may be
settled or exercised; (vi) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited or suspended
and the method or methods by which Awards may be settled, exercised, canceled,
forfeited or suspended; (vii) determine whether, to what extent, and under what
circumstances cash, Shares, other securities, other Awards, other property, and
other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
(viii) interpret and administer the Plan and any instrument or agreement
relating to, or Award made under, the Plan; (ix) except to the extent prohibited
by Section 6.2, amend or modify the terms of any Award at or after grant;
(x) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; (xi) make all determinations under the Plan concerning any Participant’s
Separation from Service with the Company or a Subsidiary or Affiliate; and
(xii) make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan, subject to the
exclusive authority of the Board under Section 14 hereunder to amend or
terminate the Plan.  The exercise of an Option or SAR or the

 

5

--------------------------------------------------------------------------------


 

receipt of an Award shall be effective only if an Award Agreement shall have
been duly executed and delivered on behalf of the Company following the grant of
the Option or other Award.

 

3.2      Committee Discretion Binding.  Unless otherwise expressly provided in
the Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company, any Subsidiary
or Affiliate, any Participant and any holder or beneficiary of any Award.  A
Participant or other holder of an Award may contest a decision or action by the
Committee with respect to such person or Award only on the grounds that such
decision or action was arbitrary or capricious or was unlawful, and any review
of such decision or action shall be limited to determining whether the
Committee’s decision or action was arbitrary or capricious or was unlawful.

 

3.3      Delegation.  Subject to the terms of the Plan and applicable law, the
Committee may delegate to one or more officers or managers of the Company or of
any Subsidiary or Affiliate, or to a Committee of such officers or managers, the
authority, subject to such terms and limitations as the Committee shall
determine, to grant Awards to or to cancel, modify or waive rights with respect
to, or to alter, discontinue, suspend or terminate Awards held by Participants
who are not officers or directors of the Company for purposes of Section 16 or
who are otherwise not subject to such Section.

 

3.4      No Liability.  No member of the Board or Committee shall be liable for
any action taken or determination made in good faith with respect to the Plan or
any Award granted hereunder.

 

Section 4.                                 Shares Available For Awards.

 

4.1      Shares Available.  Subject to the provisions of Section 4.2 hereof, the
stock to be subject to Awards under the Plan shall be the Shares of the Company
and the maximum number of Shares with respect to which new Awards may be granted
under the Plan after the Effective Date shall be the sum of (i) 3,250,000 and
(ii) the number of Shares available for grant under the Plan as of the end of
the day that is the Effective Date of the amendment and restatement of this
Plan. The number of Shares with respect to which Incentive Stock Options may be
granted after the Effective Date shall be no more than 1,000,000.  The number of
Shares with respect to which Restricted Shares and Restricted Share Units may be
granted after the Effective Date shall be no more than 1,750,000. 
Notwithstanding the foregoing, if, after the Effective Date, any Shares covered
by an Award granted under this Plan, or to which such an Award relates, are
forfeited, or if such an Award is settled for cash or otherwise terminates,
expires unexercised or is canceled without the delivery of Shares, then the
Shares covered by such Award, or to which such Award relates, or the number of
Shares otherwise counted against the aggregate number of Shares with respect to
which Awards may be granted, to the extent of any such settlement, forfeiture,
termination, expiration or cancellation, shall again become Shares with respect
to which Awards may be granted.  Notwithstanding the foregoing, if an Option or
SAR is exercised, in whole or in part, by tender of Shares or if the Company’s
tax withholding obligation with respect to any Award is satisfied by withholding
Shares, the number of Shares deemed to have been issued under the Plan for
purposes of the limitations set forth in this Section 4.1 shall be the number of
Shares that were subject to the Award, or portion thereof, and not the net
number of Shares actually issued; any SARs to be settled in Shares shall be
counted in full against the number of Shares available for issuance under the
Plan, regardless of the number of Shares actually issued upon the settlement of
the SAR.  Subject to any adjustment as provided in Section 4.2 hereof, no
Participant may receive grants of Options or SARs under the Plan in any calendar
year that, taken together, related to more than 625,000 Shares.

 

4.2      Adjustments.  Without limiting the discretion of the Committee as
provided in Section 13 hereof, in the event that the Committee determines that
any dividend or other distribution (whether in the form of cash, Shares, other
securities or other property and other than a regular cash dividend),

 

6

--------------------------------------------------------------------------------


 

recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company, or other similar corporate
transaction or event affects the Shares, then the Committee shall in an
equitable and proportionate manner (and, as applicable, in such manner as is
consistent with Sections 162(m), 422 and 409A of the Code and the regulations
thereunder) either: (a) adjust any or all of (1) the aggregate number of Shares
or other securities of the Company (or number and kind of other securities or
property) with respect to which Awards may be granted under the Plan; (2) the
number of Shares or other securities of the Company (or number and kind of other
securities or property) subject to outstanding Awards under the Plan, provided
that the number of shares subject to any Award shall always be a whole number;
(3) the grant or exercise price with respect to any Award under the Plan; and
(4) the limits on the number of Shares that may be granted to Participants under
the Plan in any calendar year; (b) provide for an equivalent award in respect of
securities of the surviving entity of any merger, consolidation or other
transaction or event having a similar effect; or (c) make provision for a cash
payment to the holder of an outstanding Award.  Any such adjustments to
outstanding Awards shall be effected in a manner that precludes the material
enlargement of rights and benefits under such Awards.

 

4.3      Substitute Awards.  Any Shares issued by the Company as Substitute
Awards in connection with the assumption or substitution of outstanding grants
from any acquired corporation shall not reduce the Shares available for Awards
under the Plan.

 

4.4      Sources of Shares Deliverable Under Awards.  Any Shares delivered
pursuant to an Award may consist, in whole or in part, of authorized and
unissued Shares or of issued Shares which have been reacquired by the Company.

 

Section 5.                                 Eligibility.

 

Any Employee, Director or Consultant shall be eligible to be designated a
Participant; provided, however, that Non-Employee Directors shall only be
eligible to receive Awards granted consistent with Section 10.

 

Section 6.                                 Stock Options and Stock Appreciation
Rights.

 

6.1      Grant.  Subject to the provisions of the Plan, the Committee shall have
sole and complete authority to determine the Participants to whom Options and
SARs shall be granted, the number of Shares subject to each Award, the exercise
price and the conditions and limitations applicable to the exercise of each
Option and SAR.  An Option may be granted with or without a related SAR.  An SAR
may be granted with or without a related Option.  The grant of an Option or SAR
shall occur when the Committee by resolution, written consent or other
appropriate action determines to grant such Option or SAR for a particular
number of Shares to a particular Participant at a particular Option Price or
Grant Price, as the case may be, or such later date as the Committee shall
specify in such corporate action or an applicable equity award policy.  The
Committee shall have the authority to grant Incentive Stock Options and to grant
Non-Qualified Stock Options.  In the case of Incentive Stock Options, the terms
and conditions of such grants shall be subject to and comply with such rules as
may be prescribed by Section 422 of the Code, as from time to time amended, and
any regulations implementing such statute.  A person who has been granted an
Option or SAR under this Plan may be granted additional Options or SARs under
the Plan if the Committee shall so determine; provided, however, that to the
extent the aggregate Fair Market Value (determined at the time the Incentive
Stock Option is granted) of the Shares with respect to which all Incentive Stock
Options are exercisable for the first time by an Employee during any calendar
year (under all plans described in Section 422(d) of the Code of the Employee’s
employer corporation and its parent and Subsidiaries) exceeds $100,000 such
Options shall be treated as Non-Qualified Stock Options.

 

7

--------------------------------------------------------------------------------


 

6.2      Price.  The Committee in its sole discretion shall establish the Option
Price at the time each Option is granted and the Grant Price at the time each
SAR is granted.  Except in the case of Substitute Awards, the Option Price of an
Option may not be less than the Fair Market Value of a Share on the date of
grant of such Option.  Except in the case of Substitute Awards, the Grant Price
of an SAR may not be less than the Fair Market Value of a Share on the date of
grant of such SAR.  In the case of Substitute Awards or Awards granted in
connection with an adjustment provided for in Section 4.2 hereof in the form of
Options or SARs, such grants shall have an Option Price (or Grant Price) per
Share that is intended to maintain the economic value of the Award that was
replaced or adjusted as determined by the Committee.  Notwithstanding the
foregoing and except as required by the provisions of Section 4.2 hereof, the
Committee shall not have the power to (i) amend the terms of previously granted
Options to reduce the Option Price of such Options, (ii) amend the terms of
previously granted SARs to reduce the Grant Price of such SARs, (iii) cancel
such Options and grant substitute Options with a lower Option Price than the
cancelled Options, or (iv) cancel such SARs and grant substitute SARs with a
lower Grant Price than the cancelled SARs, in each case without the approval of
the Company’s stockholders.

 

6.3      Term.  Subject to the Committee’s authority under Section 3.1 and the
provisions of Section 6.4, each Option and SAR and all rights and obligations
thereunder shall expire on the date determined by the Committee and specified in
the Award Agreement.  The Committee shall be under no duty to provide terms of
like duration for Options or SARs granted under the Plan.  Notwithstanding the
foregoing, but subject to Section 6.4(a) hereof, no Option or SAR shall be
exercisable after the expiration of ten (10) years from the date such Option or
SAR was granted.

 

6.4      Exercise.

 

(a)        Each Option and SAR shall be exercisable at such times and subject to
such terms and conditions as the Committee may, in its sole discretion, specify
in the applicable Award Agreement or thereafter.  The Committee shall have full
and complete authority to determine whether an Option or SAR will be exercisable
in full at any time or from time to time during the term of the Option or SAR,
or to provide for the exercise thereof in such installments, upon the occurrence
of such events and at such times during the term of the Option or SAR as the
Committee may determine.  An Award Agreement may provide that the period of time
over which an Option, other than an Incentive Stock Option, or SAR may be
exercised shall be automatically extended if on the scheduled expiration of such
Award, the Participant’s exercise of such Award would violate applicable
securities law; provided, however, that during the extended exercise period the
Option or SAR may only be exercised to the extent such Award was exercisable in
accordance with its terms immediately prior to such scheduled expiration date;
provided further, however, that such extended exercise period shall end not
later than thirty (30) days after the exercise of such Option or SAR first would
no longer violate such laws.

 

(b)        The Committee may impose such conditions with respect to the exercise
of Options, including without limitation, any relating to the application of
federal, state or foreign securities laws or the Code, as it may deem necessary
or advisable.  The exercise of any Option granted hereunder shall be effective
only at such time as the sale of Shares pursuant to such exercise will not
violate any state or federal securities or other laws.

 

(c)        An Option or SAR may be exercised in whole or in part at any time,
with respect to whole Shares only, within the period permitted thereunder for
the exercise thereof, and shall be exercised by written notice of intent to
exercise the Option or SAR, delivered to the Company at its principal office,
and payment in full to the Company at the direction of the Committee of the
amount of the Option Price for the number of Shares with respect to which the
Option is then being exercised.

 

8

--------------------------------------------------------------------------------


 

(d)        Payment of the Option Price shall be made in (i) cash or cash
equivalents, (ii) at the discretion of the Committee, by transfer, either
actually or by attestation, to the Company of unencumbered Shares previously
acquired by the Participant, valued at the Fair Market Value of such Shares on
the date of exercise (or next succeeding trading date, if the date of exercise
is not a trading date), together with any applicable withholding taxes, such
transfer to be upon such terms and conditions as determined by the Committee,
(iii) by a combination of (i) and (ii), or (iv) by any other method approved or
accepted by the Committee in its sole discretion, including, if the Committee so
determines, (x) a cashless (broker-assisted) exercise that complies with
applicable laws or (y) withholding Shares (net-exercise) otherwise deliverable
to the Participant pursuant to the Option having an aggregate Fair Market Value
at the time of exercise equal to the total Option Price.  Until the Participant
has been issued the Shares subject to such exercise, he or she shall possess no
rights as a stockholder with respect to such Shares.  The Company reserves, at
any and all times in the Company’s sole discretion, the right to establish,
decline to approve or terminate any program or procedures for the exercise of
Options by shall mean of a method set forth in subsection (iv) above, including
with respect to one or more Participants specified by the Company
notwithstanding that such program or procedures may be available to other
Participants.

 

(e)        At the Committee’s discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, Shares or a combination of cash and
Shares.  A fractional Share shall not be deliverable upon the exercise of a SAR
but a cash payment will be made in lieu thereof.

 

6.5      Separation from Service.  Except as otherwise provided in the
applicable Award Agreement, an Option or SAR may be exercised only to the extent
that it is then exercisable, and if at all times during the period beginning
with the date of granting such Award and ending on the date of exercise of such
Award the Participant is an Employee, Director or Consultant, and shall
terminate immediately upon a Separation from Service by the Participant.  Except
as otherwise provided in the applicable Award Agreement, an Option or SAR shall
cease to be exercisable upon a Separation from Service of the Participant. 
Notwithstanding the foregoing provisions of this Section 6.5 to the contrary,
the Committee may determine in its discretion that an Option or SAR may be
exercised following any such Separation from Service, whether or not exercisable
at the time of such separation; provided, however, that in no event may an
Option or SAR be exercised after the expiration date of such Award specified in
the applicable Award Agreement, except as provided in Section 6.4(a).

 

6.6      Ten Percent Stock Rule.  Notwithstanding any other provisions in the
Plan, if at the time an Option is otherwise to be granted pursuant to the Plan,
the optionee or rights holder owns directly or indirectly (within the meaning of
Section 424(d) of the Code) Shares of the Company possessing more than ten
percent (10%) of the total combined voting power of all classes of Stock of the
Company or its parent or Subsidiary or Affiliate corporations (within the
meaning of Section 422(b)(6) of the Code), then any Incentive Stock Option to be
granted to such optionee or rights holder pursuant to the Plan shall satisfy the
requirement of Section 422(c)(5) of the Code, and the Option Price shall be not
less than one hundred ten percent (110%) of the Fair Market Value of the Shares
of the Company, and such Option by its terms shall not be exercisable after the
expiration of five (5) years from the date such Option is granted.

 

Section 7.                                 Restricted Shares And Restricted
Share Units.

 

7.1      Grant.

 

(a)        Subject to the provisions of the Plan, the Committee shall have sole
and complete authority to determine the Participants to whom Restricted Shares
and Restricted Share Units shall be granted, the number of Restricted Shares
and/or the number of Restricted Share Units to be granted to each Participant,
the duration of the period during which, and the conditions under

 

9

--------------------------------------------------------------------------------


 

which, the Restricted Shares and Restricted Share Units may be forfeited to the
Company, and the other terms and conditions of such Awards.  The Restricted
Share and Restricted Share Unit Awards shall be evidenced by Award Agreements in
such form as the Committee shall from time to time approve, which agreements
shall comply with and be subject to the terms and conditions provided hereunder
and any additional terms and conditions established by the Committee that are
consistent with the terms of the Plan.

 

(b)        Each Restricted Share and Restricted Share Unit Award made under the
Plan shall be for such number of Shares as shall be determined by the Committee
and set forth in the Award Agreement containing the terms of such Restricted
Share or Restricted Share Unit Award.  Such agreement shall set forth a period
of time during which the grantee must remain in the continuous employment (or
other service-providing capacity) of the Company in order for the forfeiture and
transfer restrictions to lapse.  If the Committee so determines, the
restrictions may lapse during such restricted period in installments with
respect to specified portions of the Shares covered by the Restricted Share or
Restricted Share Unit Award.  The Award Agreement may also, in the discretion of
the Committee, set forth performance or other conditions that will subject the
Shares to forfeiture and transfer restrictions.  The Committee may, at its
discretion, waive all or any part of the restrictions applicable to any or all
outstanding Restricted Share and Restricted Share Unit Awards.

 

7.2      Delivery of Shares and Transfer Restrictions.

 

(a)        At the time of a Restricted Share Award, a certificate representing
the number of Shares awarded thereunder may, in the Company’s discretion, be
registered in the name of or otherwise on behalf of the grantee.  Such
certificate, if any, shall be held by the Company or any custodian appointed by
the Company for the account of the grantee subject to the terms and conditions
of the Plan, and shall bear such a legend setting forth the restrictions imposed
thereon as the Committee, in its discretion, may determine.  The foregoing to
the contrary notwithstanding, the Company may, in its discretion, provide that a
Participant’s ownership of Restricted Shares prior to the lapse of any transfer
restrictions or any other applicable restrictions shall, in lieu of such
certificates, be evidenced by a “book entry” (i.e., a computerized or manual
entry) in the records of the Company or its designated agent, and any
confirmation and account statements sent to the Participant with respect to such
book-entry Shares may bear the restrictive legend referenced in the preceding
sentence.  Such records of the Company or such agent shall, absent manifest
error, be binding on all Participants who receive Restricted Share Awards
evidenced in such manner.  The holding of Restricted Shares by the Company or
such an escrow holder, or the use of book entries to evidence the ownership of
Restricted Shares, in accordance with this Section 7.2(a), shall not affect the
rights of Participants as owners of the Restricted Shares awarded to them, nor
affect the restrictions applicable to such shares under the Award Agreement or
the Plan, including the transfer restrictions.

 

(b)        Unless otherwise provided in the applicable Award Agreement, the
grantee shall have all rights of a stockholder with respect to the Restricted
Shares, including the right to receive dividends and the right to vote such
Shares, subject to the following restrictions: (i) unless otherwise determined
by the Board or Committee, cash and Share dividends shall be automatically
reinvested in additional Shares which shall be treated as Restricted Shares
under this Section 7; (ii) the grantee shall not be entitled to delivery of the
stock certificate until the expiration of the restricted period and the
fulfillment of any other restrictive conditions set forth in the Award Agreement
with respect to such Shares; (iii) none of the Shares may be sold, assigned,
transferred, pledged, hypothecated or otherwise encumbered or disposed of during
such restricted period or until after the fulfillment of any such other
restrictive conditions; and (iv) except as otherwise determined by the Committee
at or after grant, all of the Shares shall be forfeited and all rights of the
grantee to such Shares shall terminate, without further obligation on the part
of the Company, unless the grantee remains in the continuous employment of the
Company for the entire restricted period in relation to which such Shares were
granted and unless any other restrictive conditions relating to the Restricted
Share

 

10

--------------------------------------------------------------------------------


 

Award are met.  Restricted Share Units shall be subject to similar transfer
restrictions as Restricted Share Awards, except that no Shares are actually
awarded to a Participant who is granted Restricted Share Units on the date of
grant, and, except as provided in Section 15.2 below, such Participant shall
have no rights of a stockholder with respect to such Restricted Share Units
until the restrictions set forth in the applicable Award Agreement have lapsed.

 

7.3      Termination of Restrictions.  At the end of the restricted period and
provided that any other restrictive conditions of the Restricted Share Award are
met, or at such earlier time as otherwise determined by the Committee, all
restrictions set forth in the Award Agreement relating to the Restricted Share
Award or in the Plan shall lapse as to the restricted Shares subject thereto,
and a stock certificate for the appropriate number of Shares, free of the
restrictions and restricted stock legend, shall be delivered to the Participant
or the Participant’s beneficiary or estate, as the case may be (or, in the case
of book-entry Shares, such restrictions and restricted stock legend shall be
removed from the confirmation and account statements delivered to the
Participant or the Participant’s beneficiary or estate, as the case may be).

 

7.4      Payment of Restricted Share Units.  Each Restricted Share Unit shall
have a value equal to the Fair Market Value of a Share.  Restricted Share Units
shall be paid in cash, Shares, other securities or other property, as determined
in the sole discretion of the Committee, upon the lapse of the restrictions
applicable thereto, or otherwise in accordance with the applicable Award
Agreement.  Unless otherwise provided in the applicable Award Agreement, a
Participant shall receive dividend rights in respect of any vested Restricted
Stock Units at the time of any payment of dividends to stockholders on Shares
payable as provided in Section 15.2.  Unless otherwise provided in the
applicable Award Agreement, dividend equivalents shall not be paid in respect of
Restricted Share Units that are not yet vested.  Except as otherwise determined
by the Committee at or after grant, Restricted Share Units may not be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of, and all Restricted Share Units and all rights of the grantee to such
Restricted Share Units shall terminate, without further obligation on the part
of the Company, unless the grantee remains in continuous employment of the
Company for the entire restricted period in relation to which such Restricted
Share Units were granted and unless any other restrictive conditions relating to
the Restricted Share Unit Award are met.

 

Section 8.                                 Performance Awards.

 

8.1      Grant.  The Committee shall have sole and complete authority to
determine the Participants who shall receive a Performance Award, which shall
consist of a right that is (i) denominated in cash or Shares (including but not
limited to Restricted Shares and Restricted Share Units), (ii) valued, as
determined by the Committee, in accordance with the achievement of such
performance goals during such performance periods as the Committee shall
establish, and (iii) payable at such time and in such form as the Committee
shall determine.

 

8.2      Terms and Conditions.  Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine the performance goals
to be achieved during any performance period, the length of any performance
period, the amount of any Performance Award and the amount and kind of any
payment or transfer to be made pursuant to any Performance Award, and may amend
specific provisions of the Performance Award; provided, however, that such
amendment may not adversely affect existing Performance Awards made within a
performance period commencing prior to implementation of the amendment.

 

8.3      Payment of Performance Awards.  Performance Awards may be paid in a
lump sum or in installments following the close of the performance period or, in
accordance with the procedures established by the Committee, on a deferred
basis.  Except as otherwise provided in an Award Agreement or by Section 13
hereof, Separation from Service prior to the end of any performance period,
other than for reasons of death or Disability, will result in the forfeiture of
the Performance Award, and no payments will be made.

 

11

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Committee may in its discretion, waive any
performance goals and/or other terms and conditions relating to a Performance
Award.  A Participant’s rights to any Performance Award may not be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of in any manner, except by will or the laws of descent and distribution, and/or
except as the Committee may determine at or after grant.

 

Section 9.                                 Other Stock-Based Awards.

 

The Committee shall have the authority to determine the Participants who shall
receive an Other Stock-Based Award, which shall consist of any right that is
(i) not an Award described in Sections 6 or 7 above and (ii) an Award of Shares
or an Award denominated or payable in, valued in whole or in part by reference
to, or otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares), as deemed by the Committee to be consistent
with the purposes of the Plan.  Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine the terms and
conditions of any such Other Stock-Based Award.

 

Section 10.                         Non-Employee Director Awards.

 

10.1    Annual Compensation. The Board may provide that all or a portion of a
Non-Employee Director’s annual retainer, meeting fees and/or other awards or
compensation as determined by the Board, be payable (either automatically or at
the election of a Non-Employee Director) in the form of Non-Qualified Stock
Options, Restricted Shares, Restricted Share Units and/or Other Stock-Based
Awards, including unrestricted Shares.  The Board shall determine the terms and
conditions of any such Awards, including the terms and conditions which shall
apply upon a termination of the Non-Employee Director’s service as a member of
the Board, and shall have full power and authority in its discretion to
administer such Awards, subject to the terms of the Plan and applicable law.

 

10.2    Other Awards. The Board may also grant Awards to Non-Employee Directors
pursuant to the terms of the Plan, including any Award described in Sections 6,
7 or 9 above.

 

Section 11.                         Provisions Applicable To Covered Officers
And Performance Awards.

 

11.1    Scope. Notwithstanding anything in the Plan to the contrary, unless the
Committee determines that a Performance Award to be granted to a Covered Officer
should not qualify as “performance-based compensation” for purposes of
Section 162(m), Performance Awards granted to Covered Officers shall be subject
to the terms and provisions of this Section 11.

 

11.2    Performance Goals. The Committee may grant Performance Awards to Covered
Officers based solely upon the attainment of performance targets related to one
or more performance goals selected by the Committee from among the goals
specified below.  For the purposes of this Section 11, performance goals shall
be limited to one or more of the following Company, Subsidiary, operating unit,
business segment or division financial performance measures:

 

(a)                                earnings before any one or more of the
following: interest, taxes, depreciation, amortization and stock compensation
expense;

 

(b)                               operating income or profit;

 

(c)                                operating efficiencies and selling, general
and administrative expense;

 

(d)                               return on equity, assets, capital, capital
employed or investment;

 

12

--------------------------------------------------------------------------------


 

(e)                                net income;

 

(f)                                 earnings per Share;

 

(g)                                financial ratios;

 

(h)                               utilization management;

 

(i)                                   membership or membership months;

 

(j)                                   gross profit;

 

(k)                               medical loss ratios;

 

(l)                                   stock price or total stockholder return;

 

(m)                           provider network growth;

 

(n)                               debt reduction;

 

(o)                               strategic business objectives, consisting of
one or more objectives based on meeting specified enrollment targets,
member-based goals or initiatives (including member satisfaction goals), expense
targets or measures, employee headcount targets, business expansion goals
(including project management and implementation goals), and goals relating to
acquisitions or divestitures; or

 

(p)                               any combination thereof.

 

Each goal may be expressed on an absolute and/or relative basis, may be based on
or otherwise employ comparisons based on internal targets, the past performance
of the Company or any Subsidiary, operating unit, business segment or division
of the Company and/or the past or current performance of other companies, and in
the case of earnings-based measures, may use or employ comparisons relating to
capital, stockholders’ equity and/or Shares outstanding, or to assets or net
assets.  The Committee may appropriately adjust any evaluation of performance
under criteria set forth in this Section 11.2 to exclude any of the following
events that occurs during a performance period:  (i) asset impairments or
write-downs, (ii) litigation or claim judgments or settlements, (iii) the effect
of changes in tax law, accounting principles or other such laws or provisions
affecting reported results, (iv) accruals for reorganization and restructuring
programs, (v) any extraordinary non-recurring items as described in Accounting
Principles Board Opinion No. 30 and/or in management’s discussion and analysis
of financial condition and results of operations appearing in the Company’s
annual report to stockholders for the applicable year, and (vi) the effect of
adverse or delayed federal, state or local governmental or regulatory action;
provided that the Committee commits to make any such adjustments within the 90
day period set forth in Section 11.4 below.

 

11.3    Annual Limits. With respect to any Covered Officer, the maximum number
of Shares in respect of which all Performance Awards may be granted under
Section 8 of the Plan in any year is 350,000 and the maximum amount of all
Performance Awards that are settled in cash and that may be granted under
Section 8 of the Plan in any year is $5,000,000.00.

 

11.4    Other Provisions. To the extent necessary to comply with Section 162(m),
with respect to grants of Performance Awards, no later than 90 days following
the commencement of each performance period (or such other time as may be
required or permitted by Section 162(m) of the Code), the Committee

 

13

--------------------------------------------------------------------------------


 

shall, in writing, (1) select the performance goal or goals applicable to the
performance period, (2) establish the various targets and bonus amounts which
may be earned for such performance period, and (3) specify the relationship
between performance goals and targets and the amounts to be earned by each
Covered Officer for such performance period.  Following the completion of each
performance period, the Committee shall certify in writing whether the
applicable performance targets have been achieved and the amounts, if any,
payable to Covered Officers for such performance period.  In determining the
amount earned by a Covered Officer for a given performance period, subject to
any applicable Award Agreement, the Committee shall have the right to reduce
(but not increase) the amount payable at a given level of performance to take
into account additional factors that the Committee may deem relevant in its sole
discretion to the assessment of individual or corporate performance for the
performance period.

 

11.5    Intent. Unless otherwise expressly stated in the relevant Award
Agreement, each Award granted to a Covered Officer under the Plan is intended to
be performance-based compensation within the meaning of Section 162(m). 
Accordingly, unless otherwise determined by the Committee, if any provision of
the Plan or any Award Agreement relating to such an Award does not comply or is
inconsistent with Section 162(m), such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee discretion to increase
the amount of compensation otherwise payable to a Covered Officer in connection
with any such Award upon the attainment of the performance criteria established
by the Committee.

 

Section 12.                         Separation from Service.

 

The Committee shall have the full power and authority to determine the terms and
conditions that shall apply to any Award upon a Participant’s Separation from
Service with the Company, its Subsidiaries and Affiliates, including a
Separation from Service by the Company with or without Cause, by a Participant
voluntarily, or by reason of death, Disability or Retirement, and may provide
such terms and conditions in the Award Agreement or in such rules and
regulations as it may prescribe.

 

Section 13.                         Change In Control.

 

Unless otherwise provided by the Committee at or after grant, in an Award
Agreement, by resolution or by a contractual agreement between the Company and a
Participant, the following shall apply in the event of a Change in Control:

 

(a)        Assumption, Continuation or Substitution.  In the event of a Change
in Control, the Company, the surviving, continuing, successor, or purchasing
corporation or other business entity or parent thereof, as the case may be (the
“Acquiror”), may, without the consent of any Participant, either assume or
continue the Company’s rights and obligations under each or any Award or portion
thereof outstanding immediately prior to the Change in Control or substitute for
each or any such outstanding Award or portion thereof a substantially equivalent
award with respect to the Acquiror’s stock, as applicable (an “Assumed Award”).
For purposes of this paragraph, an Award denominated in Shares shall be
considered assumed only if, following the Change in Control, (i) the Assumed
Award (as adjusted, if applicable, pursuant to Section 4.2 hereof) confers the
right to receive, subject to the terms and conditions of the Plan and the
applicable Award Agreement, for each Share subject to the Award immediately
prior to the Change in Control, the consideration (whether stock, cash, other
securities or property or a combination thereof) to which a holder of a share of
stock on the effective date of the Change in Control was entitled; provided,
however, that if such consideration is not solely common stock of the Acquiror,
the Committee may, with the consent of the Acquiror, provide for the
consideration to be received upon the exercise or settlement of the Award, for
each Share subject to the Award, to consist solely of common stock of the
Acquiror equal in Fair Market Value to the per share consideration received by
holders of Shares pursuant to the Change in Control, and (ii) the Assumed Award
provides that if, within one year

 

14

--------------------------------------------------------------------------------


 

following a Change in Control, a Participant Separates from Service with the
Acquiror by reason of (A) death; (B) Disability; (C) Retirement; (D) for Good
Reason by the Participant; or (E) involuntary termination by the Acquiror for
any reason other than for Cause, all outstanding Awards of such Participant
shall vest, become immediately exercisable and payable (and remain so for such
period as to give the Participant a reasonable opportunity to exercise such
Award in connection with and following his Separation from Service) and have all
restrictions lifted.

 

(b)        Other Accelerated Vesting.  The Committee may provide in any Award
Agreement, or, in the event of a Change in Control, may take such actions as it
deems appropriate to provide, for the acceleration of the exercisability,
vesting and/or settlement in connection with such Change in Control of each or
any outstanding Award or portion thereof upon such conditions as the Committee
shall determine.  In the event of a Change in Control, and without the consent
of any Participant, the Committee may, in its discretion, provide that for a
period of at least fifteen (15) days prior to the Change in Control, any Options
or Stock Appreciation Rights shall be exercisable as to all Shares subject
thereto and that upon the occurrence of the Change in Control, such Stock
Options or Stock Appreciation Rights shall terminate and be of no further force
and effect.

 

(c)        Cash-Out of Awards. The Committee may, in its discretion and without
the consent of any Participant, determine that, upon the occurrence of a Change
in Control, each or any Award or a portion thereof outstanding immediately prior
to the Change in Control and not previously exercised or settled shall be
canceled in exchange for a payment with respect to each vested Share (and each
unvested Share, if so determined by the Committee) subject to such canceled
Award in (i) cash, (ii) stock of the Company or of a corporation or other
business entity a party to the Change in Control, or (iii) other property which,
in any such case, shall be in an amount having a value equal to the
consideration to be paid per Share in the Change in Control, reduced by the
exercise or purchase price per share, if any, under such Award (which payment
may, for the avoidance of doubt, be $0, in the event the per share exercise or
purchase price of an Award is greater than the per share consideration in
connection with the Change in Control).

 

(d)        Performance Awards. The Committee may, in its discretion, provide
that in the event of a Change in Control, (i) any outstanding Performance Awards
relating to performance periods ending prior to the Change in Control which have
been earned but not paid shall become immediately payable, (ii) all
then-in-progress performance periods for Performance Awards that are outstanding
shall end, and either (A) any or all Participants shall be deemed to have earned
an award equal to the relevant target award opportunity for the performance
period in question, or (B) at the Committee’s discretion, the Committee shall
determine the extent to which performance criteria have been met with respect to
each such Performance Award, and (iii) the Company shall cause to be paid to
each Participant such partial or full Performance Awards, in cash, Shares or
other property as determined by the Committee, within thirty (30) days of such
Change in Control, based on the Change in Control consideration, which amount
may be zero if applicable.

 

(e)        Other Awards.  Any Award or portion thereof which is neither assumed
or continued by the Acquiror in connection with the Change in Control, nor
exercised or settled as of the time of consummation of the Change in Control
shall terminate and cease to be outstanding effective as of the time of
consummation of the Change in Control.

 

Section 14.                         Amendment And Termination.

 

14.1    Amendments to the Plan.  The Board may amend, alter, suspend,
discontinue or terminate the Plan or any portion thereof at any time; provided
that no such amendment, alteration, suspension, discontinuation or termination
shall be made without stockholder approval if such approval is necessary to

 

15

--------------------------------------------------------------------------------


 

comply with any tax or regulatory requirement for which or with which the Board
deems it necessary or desirable to comply.

 

14.2    Amendments to Awards.  Subject to the restrictions of Section 6.2, the
Committee may waive any conditions or rights under, amend any terms of or alter,
suspend, discontinue, cancel or terminate, any Award theretofore granted,
prospectively or retroactively; provided that, except as otherwise provided in
the Plan, any such waiver, amendment, alteration, suspension, discontinuance,
cancellation or termination that would materially and adversely affect the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder or beneficiary.

 

14.3    Adjustments of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events.  The Committee is hereby authorized to make equitable and
proportionate adjustments in the terms and conditions of, and the criteria
included in, Awards in recognition of unusual or nonrecurring events (and shall
make such adjustments for the events described in Section 4.2 hereof) affecting
the Company, any Subsidiary or Affiliate, or the financial statements of the
Company or any Subsidiary or Affiliate, or of changes in applicable laws,
regulations or accounting principles in accordance with the Plan; provided that
any such adjustments that affect Awards subject to Sections 162(m), 423 or 409A
of the Code shall only be made as permitted thereby (except as otherwise
determined by the Committee).

 

Section 15.                         General Provisions.

 

15.1    Limited Transferability of Awards.  Except as otherwise provided in the
Plan, an Award Agreement or by the Committee at or after grant, no Award shall
be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant, except by will or the laws of descent and
distribution.  No transfer of an Award by will or by laws of descent and
distribution shall be effective to bind the Company unless the Company shall
have been furnished with written notice thereof and an authenticated copy of the
will and/or such other evidence as the Committee may deem necessary or
appropriate to establish the validity of the transfer.  No transfer of an Award
for value shall be permitted under the Plan.

 

15.2    Dividend Equivalents.  In the sole and complete discretion of the
Committee, an Award may provide the Participant with dividends or dividend
equivalents, payable in cash, Shares, other securities or other property on a
current or deferred basis.  All dividend or dividend equivalents which are not
paid currently may, at the Committee’s discretion, accrue interest, be
reinvested into additional Shares, or, in the case of dividends or dividend
equivalents credited in connection with Performance Awards, be credited as
additional Performance Awards and paid to the Participant if and when, and to
the extent that, payment is made pursuant to such Award.  The total number of
Shares available for grant under Section 4 shall not be reduced to reflect any
dividends or dividend equivalents that are reinvested into additional Shares or
credited as Performance Awards.

 

15.3    Compliance with Section 409A of the Code.  No Award (or modification
thereof) shall provide for deferral of compensation that does not comply with
Section 409A of the Code unless the Committee, at the time of grant,
specifically provides that the Award is not intended to comply with Section 409A
of the Code.  Notwithstanding any provision of this Plan to the contrary, if one
or more of the payments or benefits received or to be received by a Participant
pursuant to an Award would cause the Participant to incur any additional tax or
interest under Section 409A of the Code, the Committee may reform such provision
without the consent of the Participant to maintain to the maximum extent
practicable the original intent of the applicable provision without violating
the provisions of Section 409A of the Code.  Although the Company intends to
administer the Plan so that Awards will be exempt from, or will comply with, the
requirements of Section 409A of the Code, the Company does not warrant that any
Award under the Plan will qualify for favorable tax treatment under Section 409A
of the Code or any other

 

16

--------------------------------------------------------------------------------


 

provision of federal, state, local or foreign law.  The Company shall not be
liable to any Participant for any tax, interest, or penalties that Participant
might owe as a result of the grant, holding, vesting, exercise, or payment of
any Award under the Plan.

 

15.4    No Rights to Awards.  No Person shall have any claim to be granted any
Award, and there is no obligation for uniformity of treatment of Participants or
holders or beneficiaries of Awards.  The terms and conditions of Awards need not
be the same with respect to each Participant.

 

15.5    Share Certificates.  All certificates for Shares or other securities of
the Company or any Subsidiary or Affiliate delivered under the Plan pursuant to
any Award or the exercise thereof shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations and other requirements of the SEC or any state securities
commission or regulatory authority, any stock exchange or other market upon
which such Shares or other securities are then listed, and any applicable
Federal or state laws, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.

 

15.6    Withholding.  A Participant may be required to pay to the Company or any
Subsidiary or Affiliate and the Company or any Subsidiary or Affiliate shall
have the right and is hereby authorized to withhold from any Award, from any
payment due or transfer made under any Award or under the Plan, or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other securities, other Awards or other property) of any applicable withholding
or other tax-related obligations in respect of an Award, its exercise or any
other transaction involving an Award, or any payment or transfer under an Award
or under the Plan and to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such
taxes.  Without limiting the generality of the foregoing, the Committee may in
its discretion permit a Participant to satisfy or arrange to satisfy, in whole
or in part, the tax obligations incident to an Award by: (a) electing to have
the Company withhold Shares or other property otherwise deliverable to such
Participant pursuant to the Award (provided, however, that the amount of any
Shares so withheld shall not exceed the amount necessary to satisfy required
federal, state local and foreign withholding obligations using the minimum
statutory withholding rates for federal, state, local and/or foreign tax
purposes, including payroll taxes, that are applicable to supplemental taxable
income) and/or (b) tendering to the Company Shares owned by such Participant (or
by such Participant and his or her spouse jointly) and purchased or held for the
requisite period of time as may be required to avoid the Company’s or the
Affiliates’ or Subsidiaries’ incurring an adverse accounting charge, based, in
each case, on the Fair Market Value of the Shares on the payment date as
determined by the Committee.  All such elections shall be irrevocable, made in
writing, signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

 

15.7     Award Agreements.  Each Award hereunder shall be evidenced by an Award
Agreement that shall be delivered to the Participant and may specify the terms
and conditions of the Award and any rules applicable thereto.  In the event of a
conflict between the terms of the Plan and any Award Agreement, the terms of the
Plan shall prevail.  The Committee shall, subject to applicable law, determine
the date an Award is deemed to be granted.  The Committee or, except to the
extent prohibited under applicable law, its delegate(s) may establish the terms
of agreements or other documents evidencing Awards under this Plan and may, but
need not, require as a condition to any such agreement’s or document’s
effectiveness that such agreement or document be executed by the Participant,
including by electronic signature or other electronic indication of acceptance,
and that such Participant agree to such further terms and conditions as
specified in such agreement or document.  The grant of an Award under this Plan
shall not confer any rights upon the Participant holding such Award other than
such terms, and subject to such conditions, as are specified in this Plan as
being applicable to such type of Award (or to all Awards) or as are expressly
set forth in the agreement or other document evidencing such Award.

 

17

--------------------------------------------------------------------------------


 

15.8    No Limit on Other Compensation Arrangements.  Nothing contained in the
Plan shall prevent the Company or any Subsidiary or Affiliate from adopting or
continuing in effect other compensation arrangements, which may, but need not,
provide for the grant of Options, Restricted Shares, Restricted Share Units,
Other Stock-Based Awards or other types of Awards provided for hereunder.

 

15.9    No Right to Employment.  The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Subsidiary or Affiliate.  Further, the Company or a Subsidiary or Affiliate
may at any time dismiss a Participant from employment, free from any liability
or any claim under the Plan, unless otherwise expressly provided in an Award
Agreement.

 

15.10  No Rights as Stockholder.  Subject to the provisions of the Plan and the
applicable Award Agreement, no Participant or holder or beneficiary of any Award
shall have any rights as a stockholder with respect to any Shares to be
distributed under the Plan until such person has become a holder of such
Shares.  Notwithstanding the foregoing, in connection with each grant of
Restricted Shares hereunder, the applicable Award Agreement shall specify if and
to what extent the Participant shall not be entitled to the rights of a
stockholder in respect of such Restricted Shares.

 

15.11  Governing Law.  The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware without giving
effect to conflicts of laws principles.

 

15.12  Severability.  If any provision of the Plan or any Award is, or becomes,
or is deemed to be invalid, illegal or unenforceable in any jurisdiction or as
to any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

 

15.13  Other Laws.  The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation (including
applicable non-U.S. laws or regulations) or entitle the Company to recover the
same under Exchange Act Section 16(b), and any payment tendered to the Company
by a Participant, other holder or beneficiary in connection with the exercise of
such Award shall be promptly refunded to the relevant Participant, holder or
beneficiary.

 

15.14  No Trust or Fund Created.  Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary or Affiliate and a
Participant or any other Person.  To the extent that any Person acquires a right
to receive payments from the Company or any Subsidiary or Affiliate pursuant to
an Award, such right shall be no greater than the right of any unsecured general
creditor of the Company or any Subsidiary or Affiliate.

 

15.15  No Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated or otherwise eliminated.

 

15.16  Headings.  Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference.  Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

18

--------------------------------------------------------------------------------


 

Section 16.                         Term Of The Plan.

 

16.1    Effective Date.  The Plan shall be effective, and will amend and restate
the previous plan in its entirety as set forth herein, effective as of May 27,
2010 (the “Effective Date”), provided it has been approved by the Board and by
the Company’s stockholders.

 

16.2    Expiration Date.  No new Awards shall be granted under the Plan after
the tenth anniversary of the Effective Date.  Unless otherwise expressly
provided in the Plan or in an applicable Award Agreement, any Award granted
hereunder may, and the authority of the Board or the Committee to amend, alter,
adjust, suspend, discontinue or terminate any such Award or to waive any
conditions or rights under any such Award shall, continue after the tenth
anniversary of the Effective Date.

 

19

--------------------------------------------------------------------------------